Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 10, *8201992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant quit her job because she was afraid she would be accused of stealing money from her employer. She admitted, however, that she was never accused of taking the money and that she was never told that she was going to be held responsible or that she would be fired. Given these facts and the record before us, there is substantial evidence to support the Board’s conclusion that claimant left her employment voluntarily and without good cause. Claimant’s remaining arguments have been considered and rejected as unpersuasive.
Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.